                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


    MARLON GONZALEZ,                    :
        Petitioner,                     :
                                        :        Civil No. 3:17-cv-1011 (VLB)
         v.                             :        Criminal No. 3:00-cr-127
                                        :
    UNITED STATES OF AMERICA,           :        October 26, 2018
         Respondent.                    :
                                        :
                                        :
                                        :
                                        :

    MEMORANDUM OF DECISION DENYING MOTION TO VACATE, SET ASIDE, OR
           CORRECT SENTENCE UNDER 28 U.S.C. § 2255 [DKT. 1]

        Petitioner, Marlon Gonzalez (“Petitioner” or “Mr. Gonzalez”), seeks to have

his conviction and sentence vacated pursuant to 28 U.S.C. § 2255. He claims three

grounds of ineffective assistance of counsel. However, Mr. Gonzalez failed to file

his petition within the one year statute of limitations set by AEDPA and has failed

to show that he is entitled to equitable tolling, nor does he show that he is entitled

to relief on the merits. Thus, as explained further below, Mr. Gonzalez’s § 2255

motion is DENIED.

                                    Background

        A grand jury indicted Marlon Gonzalez on November 19, 2014 for conspiracy

to possess with the intent to distribute cocaine and crack cocaine.           USA v.

Gonzalez, Case No. 14-cr-225 (hereinafter “Gonzalez”), [Dkt. 1 (Crim. Compl.)]. On

September 9, 2015, Mr. Gonzalez pled guilty to conspiracy to possess with intent

to distribute 280 grams or more of cocaine base in violation of 21 U.S.C §§ 841(a)(1),

841(b)(1)(A) and 846, as alleged in Count One of the indictment. Gonzalez, [Dkt.

                                                                                    1
 
206 (Plea Agreement)].    The violation carried a statutory mandatory minimum

sentence of incarceration of 120 months. Id. at 2.

      In the Plea Agreement, the parties stipulated that a quantity of 280 grams of

cocaine base was reasonably foreseeable to Mr. Gonzalez as a result of his

participation in the conspiracy charged in Count One. Id. at 4. The parties further

stipulated that Mr. Gonzalez’s base offense level under U.S.S.G. § 2D1.1(C) is 30,

three levels would be added under U.S.S.G. § 3B1.1(b) as a result of Mr. Gonzalez’s

role as a manager or supervisor of the criminal activity, two levels would be added

under U.S.S.G. § 2D1.1(b)(1) because Mr. Gonzalez possessed a firearm during the

offense, and three levels would be deducted under U.S.S.G. § 3E1.1 for acceptance

of responsibility, assuming he remained eligible. Id. With a total offense level of

32 and a criminal history category of II, the applicable Sentencing Guidelines range

was 135 to 168 months of imprisonment. Id.

      Petitioner's Plea Agreement states, "[t]he defendant acknowledges that

under certain circumstances he is entitled to challenge his conviction and

sentence. With the exception of habeas claims asserting ineffective assistance of

counsel, the basis for which the defendant neither knew, nor could have known, at

the time this plea agreement was entered into, defendant agrees not to appeal or

collaterally attack in any proceeding, including but not limited to a motion under

28 U.S.C. §2255 and/or §2241, the conviction or sentence imposed by the Court if

that sentence does not exceed 120 months of imprisonment." Gonzalez, [Dkt. 206

at 5]. He also signed a petition acknowledging his understanding of the terms of

the Plea Agreement. Gonzalez, [Dkt. 205 (Petition to Enter Plea of Guilty)]. Finally,



                                                                                   2
 
this Court routinely advises each defendant at sentencing of their right to appeal,

the manner of filing an appeal, and of the right to be represented by counsel should

they choose to pursue an appeal, as well as reminding the defendant of the terms

of any appeal waiver in the plea agreement.        Thus, Petitioner was repeatedly

advised of and acknowledged understanding his right to appeal, his waiver of that

right and his right to file and the permissible bases for filing a habeas petition.

      On January 20, 2016, this Court sentenced Mr. Gonzalez to the statutory

mandatory minimum of 120 months in prison, to be followed by a 4 year term of

supervised release. Gonzalez, [Dkt. 355 (Judgment)]. The final judgment was

entered on January 29, 2016. Id. Mr. Gonzalez did not pursue a direct appeal of

the judgment. The time to file a direct appeal expired 14 days after the entry of

judgment, February 14, 2016. See Fed. R. App. P. 4(b)(1)(A).

      Mr. Gonzalez executed his § 2255 motion on June 13, 2017 and it was filed

with the Court on June 19, 2017. [Dkt. 1 (§ 2255 Motion)]. His initial § 2255 motion

was followed by a second motion with two addenda, which the Court understands

to actually be the memorandum of law in support of his motion which he cited to

in his initial motion, see [Dkt. 3], and later a reply to the Government’s response to

the order to show cause, see [Dkt. 9-1]. The Court has reviewed and taken into

account Petitioner’s arguments in each of these filings. The Court has also taken

into account Petitioner’s pro se status and construed his arguments liberally

accordingly. See Cruz v. Gomez, 202 F. 3d 593, 597 (2d Cir. 2000).

      Mr. Gonzalez’s motion is based on a claim of ineffective assistance of

counsel on three grounds. First, Mr. Gonzalez argues that his attorney improperly



                                                                                      3
 
failed to object to the insufficiency of the indictment, suggesting that the

Government failed to allege, and/or failed to prove, that Mr. Gonzalez knew he

possessed a controlled substance. [Dkt. 1 at 5]. Second, Mr. Gonzalez argues that

his counsel was ineffective for failing to object to the two level enhancement to his

offense level under U.S.S.G. §2D1.1(b)(1) for possession of a firearm during the

course of narcotics trafficking. [Dkt. 1 at 6]. And third, Mr. Gonzalez argues that

his counsel was ineffective for failing to object to the three level enhancement

under U.S.S.G. §3B1.1(b) for his role as manager or supervisor of an offense

involving five or more persons. Id. at 8.

      The Respondent argues that Mr. Gonzalez’s motion fails because it is

untimely—he filed it more than one year after the judgment became final and there

is no basis for equitable tolling of the statute of limitations—and because his

claims are procedurally defaulted due to his failure to pursue them on direct appeal.

[Dkt. 5 (Resp. to Order to Show Cause) at 2-4]. In addition, Respondent argues that,

even if counsel was ineffective for failing to object to the sentencing

enhancements, Mr. Gonzalez was not prejudiced by those enhancements because

he received the minimum sentence required by statute—120 months. Id. at 4. The

sentence imposed represented a downward departure and variance below the

applicable recommended Guideline range calculated by the Court applying the

challenged enhancements. Consequently, the challenged enhancements did not

affect Petitioner's sentence.




                                                                                   4
 
                                   Legal Standard

      Section 2255 enables a prisoner in federal custody to petition a federal court

to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Section 2255

imposes a one year period of limitation, which runs from the latest of “(1) the date

on which the judgment of conviction becomes final; (2) the date on which the

impediment to making a motion created by governmental action in violation of the

Constitution or laws of the United States is removed, if the movant was prevented

from making a motion by such governmental action; (3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review; or (4) the date on which the facts supporting the claim or claims

presented could have been discovered through exercise of due diligence.” Id. at §

2255(f).

      Relief under Section 2255 is generally available “only for a constitutional

error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes a fundamental defect which inherently results in complete miscarriage

of justice.” Graziano v. United States, 83 F.3d 587, 590 (2d Cir. 1996) (internal

quotation marks and citation omitted). Section 2255 provides that a district court

should grant a hearing “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

                                      Analysis

      Mr. Gonzalez filed his § 2255 motion outside the one year statute of

limitations prescribed by § 2255(f). Under § 2255(f)(1), Mr. Gonzalez had one year



                                                                                      5
 
from the time his judgment became final to file his motion. The judgment was

entered on January 29, 2016 and the time to appeal expired on February 14, 2016.

See Fed. R. App. P. 4(b)(1)(A). As such, Mr. Gonzalez had until February 14, 2017

to file his § 2255 motion. Mr. Gonzalez filed his motion no earlier than June 13,

2017—he signed the petition on June 13, 2017 and it was filed on the docket on

June 19, 2017—four months after the deadline passed. See [Dkt. 1]. Thus, Mr.

Gonzalez’s motion is untimely.

      None of the three other provisions of § 2255(f) save Mr. Gonzalez’s motion.

Mr. Gonzalez does not argue that governmental action impeded his ability to bring

his motion under § 2255(f)(2), or that he is asserting a right newly recognized by

the Supreme Court under § 2255(f)(3), or that he discovered new facts that support

his claim under § 2255(f)(4). Thus, § 2255(f)(1) is Mr. Gonzalez’s only option, and

he failed to meet that deadline.

      Mr. Gonzalez urges the Court to overlook any minor procedural inadequacies

associated with his motion and further suggests that, based on Raines v. United

States, 423 F. 2d 526 (4th Cir. 1970), his motion may be made at any time and any

delay in filing such a motion is not controlling. [Dkt. 3 at 2-3]. But Raines is a

Fourth Circuit decision from 1970, before Congress enacted the Antiterrorism and

Effective Death Penalty Act (hereinafter “AEDPA”), 28 U.S.C. § 2255, in 1996 setting

the one year statute of limitations.

      Before AEDPA, there were few time restraints for prisoners seeking federal

post-conviction review. But allowing petitioners to file motions to vacate, set

aside, or correct their sentences at whatever point in time they may have chosen



                                                                                  6
 
entirely frustrated the aim of finality of convictions and sentences. That finality “is

essential to the operation of our criminal justice system. Without finality, the

criminal law is deprived of much of its deterrent effect.” Teague v. Lane, 489 U.S.

288, 309 (1989). Further “a procedural system which permits an endless repetition

of inquiry into facts and law in a vain search for ultimate certitude implies a lack of

confidence about the possibilities of justice that cannot but war with the

effectiveness of underlying substantive commands.” McCleskey v. Zant, 499 U.S.

467, 492 (1991) (quoting Bator, Finality in Criminal Law and Federal Habeas Corpus

for State Prisoners, 76 Harv. L. Rev. 441, 452-53 (1963)). Recognizing this concern,

Congress enacted AEDPA to provide prisoners with the ability to challenge their

sentences, but imposed the one year deadline in order to serve the interest of

finality.

       While AEDPA does not specifically allow for tolling, or pausing, of its one

year statute of limitations, the Supreme Court in Holland v. Florida, 560 U.S. 631

(2010), ruled that the limitations period may be tolled for non-statutory equitable

reasons in appropriate circumstances.       Such circumstances will exist only in

exceptional cases where the petitioner “shows (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing.” Holland, 560 U.S. at 649 (internal quotation marks

omitted). The Second Circuit has explained that, “[t]o equitably toll the one-year

limitations period, a petitioner must show that extraordinary circumstances

prevented him from filing his petition on time, and he must have acted with

reasonable diligence throughout the period he seeks to toll.” Hizbullahankhamon



                                                                                     7
 
v. Walker, 255 F.3d 65, 75 (2d cir. 2001). Further, “[t]o show that extraordinary

circumstances prevented him from filing his petition on time, petitioner must

demonstrate a causal relationship between the extraordinary circumstances on

which the claim for equitable tolling rests and the lateness of his filing, a

demonstration that cannot be made if the petitioner, acting with reasonable

diligence,   could   have   filed   on   time   notwithstanding   the   extraordinary

circumstances.” Id.

      In his reply brief, Mr. Gonzalez argues that he is entitled to equitable tolling

because of his attorney’s misconduct. [Dkt. 9-1 at 13-14]. Mr. Gonzalez briefly

suggests that his attorney failed to communicate with him, and specifically, to tell

him of his right to pursue a direct appeal. Id. at 14.

      Courts have recognized that, under certain circumstances, serious attorney

misconduct can qualify as an extraordinary circumstance warranting equitable

tolling. See, e.g., Holland, 560 U.S. at 652-53; Baldayaque v. United States, 338 F.3d

145, 152 (2d Cir. 2003). “[S]imple mistakes about the rules applied to the deadlines

for filing of habeas petitions,” which are ordinary, do not rise to the level of

extraordinary circumstances. Baldayaque, 338 F.3d at 152. But extraordinary

circumstances may exist where habeas counsel failed in some extreme way to

communicate with his or her client and apprise him or herself of the AEDPA filing

deadline. See, e.g., Holland, 560 U.S. at 652-53 (finding that attorney’s failure to

research basic deadlines, communicate with his client, and file his client’s petition

despite numerous and repeated attempts by the client to emphasize the importance

of the filing may amount to extraordinary circumstances warranting equitable



                                                                                    8
 
tolling); Baldayaque, 338 F.3d at 152 (allowing tolling where attorney failed to

communicate with the client and apprise him of the status of the case or do any

research regarding the filing deadline).

      For instance, in United States v. Martin, cited by Mr. Gonzalez, the Eighth

Circuit concluded that the petitioner’s habeas counsel lied to him about the filing

deadline and the status of the case, failed to communicate with the petitioner,

neglected to file any documents on the petitioner’s behalf, and refused to return

the petitioner’s original paperwork despite repeated requests to do so. 408 F.3d

1089, 1094-95 (8th Cir. 2005). Because the petitioner had diligently pursued his §

2255 claim even as his attorney misled him, he satisfied the conditions under

Holland and was entitled to equitable tolling. Id.

      Mr. Gonzalez filed his § 2255 motion pro se and did not at any point, to the

Court’s knowledge, have counsel advising him in this proceeding. Mr. Gonzalez

does not suggest that he had entrusted counsel with filing his § 2255 motion and

that counsel failed to timely file despite Mr. Gonzalez’s diligent efforts otherwise.

Rather, Mr. Gonzalez suggests that his trial counsel failed to inform him of his right

to file a direct appeal. Mr. Gonzalez's claim that he was not advised of his appeal

rights or of habeas relief is wanting because he was repeatedly advised of his

rights to appeal and file a habeas petition and his waiver of certain of those rights

by this Court.

      Nevertheless, any perceived failure of counsel to advise Petitioner of his

appeal rights is wholly unrelated to Mr. Gonzalez’s failure to timely file his § 2255

petition and Mr. Gonzalez does not make any arguments that some other



                                                                                    9
 
extraordinary circumstance prevented him from filing within the AEDPA one year

statute of limitations. Mr. Gonzalez has not shown that he is entitled to equitable

tolling and his petition is untimely. Nor has he shown that he would have been

entitled to relief on the merits had it been timely filed. Therefore, his motion is

DENIED.

      Because Mr. Gonzalez’s motion fails on timeliness grounds, the Court does

not reach the other procedural issues raised by Respondent or the merits of

Petitioner’s claims of ineffective assistance of counsel beyond the cursory

considerations contained herein for the purpose of weighing the equity of adhering

to the filing deadline.

                                   Conclusion

      For the foregoing reasons, Mr. Gonzalez’s § 2255 motion to vacate, set aside,

or correct sentence is DENIED. Additionally, because Mr. Gonzalez’s claims are

both unquestionably time barred and without substantive merit, a certificate of

appealability is DENIED. The Clerk is directed to close this case.


                                              IT IS SO ORDERED
                                             __________/s/____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: October 26, 2018




                                                                                10
 
